6 F.3d 829
303 U.S.App.D.C. 370
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Janet Arnice WILSON, Appellant.
Nos. 92-3059, 92-3060.
United States Court of Appeals, District of Columbia Circuit.
Sept. 22, 1993.

Before:  SILBERMAN, WILLIAMS, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These causes were considered on the record on appeal from the United States District Court for the District of Columbia, and were briefed by counsel.  While the issues presented occasion no need for a published opinion, they have been accorded full consideration by the Court.  See D.C.Cir.R. 14(c) (August 1, 1987).  On consideration thereof, it is


2
ORDERED and ADJUDGED that the judgment of the district court appealed from in these causes is hereby affirmed.  Appellant Wilson has failed to meet the demanding burden required to overturn her conviction on grounds of insufficient evidence.   See United States v. Lam Kwong-Wah, 924 F.2d 298, 302 (D.C.Cir.1991).  The evidence presented at trial was sufficient to convict Wilson on an aiding and abetting theory.   See United States v. Poston, 902 F.2d 90, 94 n. 4 (D.C.Cir.1990).  The district court's rejection of appellant Williams' suppression motion was proper as the officer's identification of Williams was reliable.  It is


3
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2) (August 1, 1987).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.